Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 16, 2016

                                        No. 04-16-00669-CR

                                       April Brook BISHOP,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR12051
                            Honorable Steve Hilbig, Judge Presiding


                                           ORDER
         Appellant has filed a pro se motion for leave to file a late notice of appeal. The trial court
imposed or suspended sentence on August 17, 2016. A motion for new trial was due on
September 16, 2016. It appears from the clerk’s record that appellant did not file a timely motion
for new trial. Thus, the latest possible date for appellant to have timely filed her notice of appeal
was September 16, 2016. TEX. R. APP. P. 26.2(a). Additionally, a motion for extension of time to
file the notice of appeal was due on October 1, 2016. TEX. R. APP. P. 26.3. Appellant, however,
did not file her notice of appeal until October 7, 2016, and has not timely filed a motion for
extension of time.

        Appellant requests that we grant her leave to file a late notice of appeal. We do not have
the authority to grant such leave, as we lack jurisdiction over an appeal of a criminal conviction
in the absence of a timely, written notice of appeal. Slaton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater v.
Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (out-of-time appeal from
felony conviction may be sought by filing writ of habeas corpus pursuant to article 11.07 of the
Texas Code of Criminal Procedure).

        We, therefore, ORDER appellant to show cause on or before November 30, 2016 why
this appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are suspended
until further order of the court.
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court